Campbell, J.,
delivered the opinion of the court.
To state this case is to decide it; for, when divested of all •extraneous matter, there can be no dispute about it.
The judgment in Bryant v. Rushing may be laid out of view, with the copy of the judgment-roll showing the enrolment of the judgment in favor of Moffat and the appeal from the decree in chancery. The case is this : —
Moffat had a judgment rendered on the 27th of February, 1877, against Charles E. Rushing, upon which execution was issued June 20, 1878, which was levied on the land sued for in this action. The land was sold by virtue of the execution on the 5th of August, 1878, and was purchased by and conveyed to Fewell, who conveyed it to the plaintiff in the action of ■ejectment. The execution commanded the sheriff to make the money (a sum corresponding with the amount of the judgment), “ with interest on said sum, at eight per cent per annum, from the twenty-sixth day of February, 1877, until paid.” It was shown that Moffat had no other judgment •except that in evidence, and that the execution was issued on ■-that. Charles E. Rushing had, on the 31st of July, 1875, *664conveyed the lands sued for in this action to H. P. Rushing, the defendant in the action of ejectment, and appellant here; but Moffat, after obtaining his judgment against Charles E. Rushing, instituted asu.it in chancery against Charles E. Rushing and H. P. Rushing, grantor and grantee, to. vacate and-. annul that conveyance as being fraudulent and void as to said' judgment, and obtained a final decree in accordance with the-prayer of his bill.
. This decree is conclusive that the conveyance of July 31, 1875, was void as to the judgment of Moffat, and, therefore, that the land it embraced was rightly subjected to said-judgment. The defendant in the action claimed the land sued for by virtue of that conveyance, and it being held nugatory-as to the judgment of Moffat, the purchaser under that judgment acquired the better title.
Judgment affirmed.